   
110th CONGRESS1st Session 
In the House of Representatives, U. S., 
 
July 30, 2007 
 AMENDMENT:  
 That the resolution from the Senate (S. Con. Res. 27) entitled Concurrent resolution supporting the goals and ideals of National Purple Heart Recognition Day , do pass with the following  
Strike the preamble and insert the following new preamble: 
Whereas the Purple Heart is the oldest military decoration in present use;  Whereas the Purple Heart is awarded in the name of the President of the United States to members of the Armed Forces who are wounded in action against an enemy of the United States or are wounded while held as prisoners of war, and is awarded posthumously to the next of kin of members of the Armed Forces who are killed in action against an enemy of the United States or who die of wounds received in action against an enemy of the United States;Whereas the Purple Heart was established on August 7, 1782, during the Revolutionary War, when General George Washington issued an order establishing the Badge of Military Merit;  Whereas the award of the Purple Heart ceased with the end of the Revolutionary War, but was revived in 1932, the 200th anniversary of George Washington’s birth, out of respect for his memory and military achievements; andWhereas areas observing National Purple Heart Recognition Day is a fitting tribute to George Washington and to the more than 1.5 million recipients of the Purple Heart: Now, therefore, be it 
 Lorraine MillerClerk.